Ford, Judge:
The above cases have been submitted on a written stipulation reading as follows:
IT IS HEBEBY STIPULATED AND AGBEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed EHM (Examiner’s Initials) by Examiner E. H. Monroe (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A”, attached hereto and made a part hereof, consist of dado saws wherein the cutting tip was assessed with duty at 30% ad valorem under Paragraph 352 and the blade at 10½% ad valorem under Paragraph 372, similar in all material respects to the merchandise the subject of Border Brokerage Company, Inc. v. United States, C.D. 2689, wherein the Court held such merchandise dutiable at 10% ad valorem under Paragraph 340 as modified by T.D. 52739.
*180IT IS HEREBY FURTHER STIPULATED AND AGREED that tlie record in Border Brokerage Company, Inc. v. United States, C.D. 2689, be incorporated in the record of these cases and that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of fact and following the authority cited, Border Brokerage Company, Inc. v. United States, 56 Cust. Ct. 510, C.D. 2689, we find and hold the merchandise marked “A” and initialed EHM on the invoices by Examiner E. H. Monroe, to be properly dutiable at the rate of 10 per centum ad valorem under paragraph 340, Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, as circular saws.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.